Exhibit 10.5
 
FEE AGREEMENT
 
DATED THIS 26 DAY OF SEPTEMBER 2011
 
BETWEEN:-
 
 

1)   Silver Rock Group Limited, a company incorporated in the British Virgin
Islands having its registered office at Sable Trust , road Town, Tortola, 13v1
(hereinafter referred to as "SilverRock"); and    
 2)  
Westgaard,com Inc., a company incorporated in Delaware, USA and having its
registered office at Chendai Andou Industry Park, Jinjiang, Quanzhou, Fujian F4
362211, China (herein referred to as "Ansheng")     3)   Palma Capital Limited,
a Dubai International Financial Centre ("01FC") registered company with its
registered office in Al eattan Currency House, office 206, DIFC, P.O. Box
506764, Dubai, United Arab Emirates (herein referred to as "Palma"). Palma is
also regulated by the Dubai Financial Services Authority.

 
Jointly, the SilverRock, Ansheng and Palma are the "Parties"
 
WHEREAS:-
 

(A)   Westgaard.com, Inc. owns 100% of ANBAILUN International Holdings Limited
which in turn owns 100% of the shares of Ansheng (HIS) Holdings Limited which
also in turn owns 100% of the shares in Fujian Ansheng Shoes and Clothing
Company Ltd.     (B)    Fujian Ansheng Shoes and Clothing Company Ltd designs,
produces and sells a variety of sports footwear targeting the Chinese domestic
market.     (C)    SilverRock, an investment company that is owned by Ezzat
faired and that focuses on investments in Mainland China, owns about 10% of the
equity of Ansheng.     (D)    Palma has been retained by SilverRock, on behalf
of Ansheng, to raise the sum of up to or a portion of one million shares of
Series B Preferred Shares at a price of USS1.50 per share which also include
500,000 units of Series A Warrants and 500,000 units of Series B Warrants
(herein referred to as "Securities') for an aggregate capital amount of US51.5
million from a select group of investors (herein referred to as "PCL
investors"). Accordingly, Palma and Silverltock entered into an Agreement dated
14 July 2010 ("Agreement") for the private placement of the Securities.

 
 
NOW IT IS HEREBY AGREED:-
 
1.    Fees
 
As compensation for the services provided by Palma pursuant to the Agreement,
Silver Rock agreed to cause Ansheng to pay Palma or cause to pay Palma, in
either case on behalf of the Ansheng, a
 
 
[westergaard01.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
cash fee (the 'Fee) equal to 10% of the capital raised (herein referred to as
"Fees"). A portion of this Fee will be paid direct by Ansheng being 8.9 percent
of aggregate principal amount of Securities sold to PCI.. Investors (herein
referred to as "Ansherig Fee Portion"),
 
To date., Palma has raised the sum of US$1.4 million from PCL Investors in
accordance with the Agreement and thus the Ansheng Fees of US$125,000 would
due to Palma at the time that the PCL Investors transfer their kinds for their
participation to the account of Wesigaard.com held with Wilmington Trust
Company. The remainder of the fee, including all 46,667 Series A Warrants and
48,667 Series B warrants will be due and be pa id by SilverRock Group pursuant
to the terms of the Agreement
 

2. 
Silver and Ansfieng hereby confirm and agree to pay Palma the Fees due to Palma
based on the capital introduced by Palma by way of PC. Investors in accordance
to the terms of Om Agreement being at funding as per section 1 of this agreement
The cash fee will be paid to the bank account of Palma (as shown below) and the
Series A and Series B Warrants will he Issued in the name of Palma Capital
limited with the respective certification delnrered to the offices of Palma upon
the introduction of PCL Investors.

 

  Palma Capital account details:           Correspondent Bank: JP Morgan Chase
Bank, N.A, New York   Swift Code: CHASUS33   Account Number: 544-7-02350  
Account Name: Abu Dhabi Commercial Bank   Swift Code: ADCBAEAA   For Further
Credit to: Palma Capital Ltd.   Account Number: 606737319001      

 

3 Law and Jurisdiction

 
An agreement between the Parties shall be governed by and construed in
accordance with the laws of the Dubai International Financial Centre (DIFC) and
the parties submit to the non-exclusive jurisdiction of the courts of tie DIFC.
 
 
[westergaard02.jpg]
 
Signed by
Silver Rock Group
 
[westergaard03.jpg]
 
Signed by
Westergaard.com Inc.
 
[westergaard04.jpg]
 
Signed for and on behalf of
Palma Capital Limited